United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 14, 2007

                                                            Charles R. Fulbruge III
                              No. 06-30103                          Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

NATHAN JEROME CAMPBELL,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 6:03-CR-60046-2
                        --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Nathan Jerome Campbell

on appeal has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Campbell has not responded to counsel’s motion.    Our independent

review of the brief and the record discloses no nonfrivolous

issue in this appeal.   Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.        See

5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.